                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

FERRARA CANDY COMPANY,

               Plaintiff,

v.                                                 Case No: 2:17-cv-512-FtM-38MRM

EXHALE VAPOR LLC, ORGASMIC
FLAVORS, INC., MICHELLE ALLEN,
MICHELLE ALLEN, MICHELLE
ALLEN and MICHELLE ALLEN,

             Defendants.
                                          /

                                        ORDER1

      Before the Court is United States Magistrate Judge Mac R. McCoy's Report and

Recommendation (Doc. 35), recommending that Plaintiff Ferrara Candy Company’s

Motion for Attorney’s Fees and Costs Pursuant to Judgment and Permanent Injunction of

Doc. 33 (Doc. 34) be granted in part.         No party has objected to the Report and

Recommendation, and the period to do so has lapsed. This matter is ripe for review.

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
(11th Cir. 1982). Absent specific objections, there is no requirement that a district judge

review factual findings de novo, and the court may accept, reject, or modify the findings

in whole or in part. 28 U.S.C. § 636(b)(1); Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th

Cir. 1993). The district judge reviews legal conclusions de novo, even with no objection.

Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

       Here, Judge McCoy recommends that Ferrara Candy be awarded its requested

attorneys’ fees and costs, subject to the following: (1) reduction of attorney hourly rates

to $425; (2) reduction of paralegal hourly rates to $175; (3) reduction of the hours billed

by 15% to offset the effects of block billing; and (4) deduction of pro hac vice fees. After

independently examining the file and on consideration of Judge McCoy’s findings and

recommendation, the Court accepts and adopts the Report and Recommendation.

       Accordingly, it is now

       ORDERED:

       United States Magistrate Judge Mac R. McCoy's Report and Recommendation

(Doc. 35) is ACCEPTED AND ADOPTED.

       (1) Plaintiff Ferrara Candy Company’s Motion for Attorney’s Fees and Costs

          Pursuant to Judgment and Permanent Injunction of Doc. 33 (Doc. 34) is

          GRANTED in part as follows:

              a. Plaintiff is awarded $34,134.94 in attorneys’ fees.

              b. Plaintiff is awarded $990.00 in costs.

       (2) The Clerk of the Court is DIRECTED to enter judgment, terminate all pending

          motions and deadlines, and close the file.




                                             2
      DONE and ORDERED in Fort Myers, Florida this 23rd day of January, 2019.




Copies: All Parties of Record




                                        3
